DETAILED ACTION
Drawings
1.	The drawings were received on 8/5/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein, in the first fallback operating mode, all control functions by which pressure medium is transferred from one of the reservoir chambers into another of the reservoir chambers are switched off”.  Claim 15 recites “wherein, in the second fallback operating mode, all control functions by which pressure medium is transferred from one of the reservoir chambers into another of the reservoir chambers are switched off”.  It is unclear how the system can prevent fluid from passing between the open-topped reservoir chambers as claimed.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 4-7, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oosawa et al (US 2017/0015290).
As per claim 1, Oosawa et al discloses a method for operating a brake system (Abstract) having hydraulically actuatable wheel brakes (8a-d), which comprises an electrically controllable pressure supply device (7), which is separably connected to the wheel brakes ([0022], [0031]), a master brake cylinder (5) which can be actuated by a brake pedal (2) and which is separably connected to the wheel brakes ([0031]), and a brake fluid reservoir (4) having a first (44) and a second reservoir chamber (43P) which are separated by a first partition wall (42P), wherein the first reservoir chamber is connected to the pressure supply device via a first port (401R) for fluid removal, via which the pressure supply device is supplied with pressure medium ([0023]), and the second reservoir chamber is connected to the master brake cylinder via a second port (401P) for fluid removal, via which the master brake cylinder is supplied with pressure medium ([0025]), wherein a first filling level (L1) in the brake fluid reservoir is determined by a first sensor element (45: Switch associated with fluid level L1, [0024]), and a second filling level (L2) in the brake fluid reservoir is determined by a second sensor element (45: Switch associated with fluid level L2, [0024]), the method comprising: 
operating the brake system in a first fallback operating mode (S2 “Yes” path, Fig. 2) when the determined first filling level in the brake fluid reservoir falls below a first predetermined level; and 
operating the brake system in a second fallback operating mode (S1 “Yes” path, Fig. 2) when the determined second filling level in the brake fluid reservoir falls below a second predetermined level, wherein the second level is lower than the first level (L1, L2, Fig. 1; [0066]).
As per claim 2, Oosawa et al discloses the method as claimed in claim 1, wherein the first sensor element detects the first filling level in a first region (L1; [0024]), wherein the first region is situated above the first partition wall (L1).
As per claim 4, Oosawa et al discloses the method as claimed in claim 1, wherein the first and the second sensor element are configured to be separate, or in that the first and second sensor element are arranged in a common sensor device (45).
As per claim 5, Oosawa et al discloses the method as claimed in claim 1, wherein, in the first fallback operating mode, the pressure supply device is separated from the wheel brakes and the master brake cylinder is connected to the wheel brakes, with the result that brake pressure in the wheel brakes is provided by the master brake cylinder ([0054]).
As per claim 6, Oosawa et al discloses the method as claimed in claim 1, wherein, in the second fallback operating mode, the master brake cylinder is separated from the wheel brakes and the pressure supply device is connected to at least some of the wheel brakes, and brake pressure for actuating some of the wheel brakes is provided by the pressure supply device ([0068]).
As per claim 7, Oosawa et al discloses the method as claimed in claim 1, wherein, in the second fallback operating mode, a first and/or a second wheel brake ([0068]; Fig. 4) of the wheel brakes are/is hydraulically separated from the pressure supply device.
As per claim 14, Oosawa et al discloses the method as claimed in claim 1, wherein, in the first fallback operating mode, all control functions by which pressure medium is transferred from one of the reservoir chambers into another of the reservoir chambers are switched off (Fig. 6; [0012], [0071]).
As per claim 15, Oosawa et al discloses the method as claimed in claim 1, wherein, in the second fallback operating mode, all control functions by which pressure medium is transferred from one of the reservoir chambers into another of the reservoir chambers are switched off (Fig. 4; [0010], [0054]).
As per claim 16, Oosawa et al discloses a brake system (Abstract) comprising: 
hydraulically actuatable wheel brakes (8a-d), which comprises an electrically controllable pressure supply device (7), which is separably connected to the wheel brakes ([0022], [0031]); 
a master brake cylinder (5) which can be actuated by a brake pedal (2) and which is separably connected to the wheel brakes ([0031]); 
a brake fluid reservoir (4) having a first (44) and a second reservoir chamber (43P) which are separated by a first partition wall (42P); 
wherein the first reservoir chamber is connected to the pressure supply device via a first port (401R) for fluid removal, via which the pressure supply device is supplied with pressure medium ([0023]), and the second reservoir chamber is connected to the master brake cylinder via a second port (401P) for fluid removal, via which the master brake cylinder is supplied with pressure medium ([0025]); 
the brake fluid reservoir comprises a first sensor element (45: Switch associated with fluid level L1, [0024]) for determining a first filling level (L1), and the brake fluid reservoir comprises a second sensor (45: Switch associated with fluid level L2, [0024]) element for determining a second filling level (L2); 
the brake system is operated in a first fallback operating mode (S2 “Yes” path, Fig. 2) when the determined first filling level in the brake fluid reservoir falls below a first predetermined level, and in that the brake system is operated in a second fallback operating mode (S1 “Yes” path, Fig. 2) when the determined second filling level in the brake fluid reservoir falls below a second predetermined level; and 
the second level is lower than the first level (L1, L2, Fig. 1; [0066]).
7.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigel (US 2007/0108836).
As per claim 18, Feigel discloses a brake system (Title) comprising: 
hydraulically actuatable wheel brakes (17, 18, 19, 20; [0001]), which comprises an electrically controllable pressure supply device (21, 26; [0028]), which is separably connected to the wheel brakes ([0028]); 
a master brake cylinder (2) which can be actuated by a brake pedal (1) and which is separably connected to the wheel brakes ([0028]); 
a brake fluid reservoir (6) having a first (62) and a second reservoir chamber (61) which are separated by a first partition wall (Fig. 1); 
the first reservoir chamber is connected to the pressure supply device via a first port (22) for fluid removal, via which the pressure supply device is supplied with pressure medium (Fig. 1; [0028]), and the second reservoir chamber is connected to the master brake cylinder via a second port (4) for fluid removal, via which the master brake cylinder is supplied with pressure medium (Fig. 1; [0028]); 
a first filling level (61; [0028]) in the brake fluid reservoir is determined by a first sensor element (11), and a second filling level (62; [0028]) in the brake fluid reservoir is determined by a second sensor element (12); and 
wherein the first sensor element is situated above the first partition wall (61), and in that the second sensor element is situated in the second reservoir chamber (62).
As per claim 19, Feigel discloses the brake system of claim 18, further comprising at least one switching element (27) which isolates at least one of the pressure supply device, the master cylinder, or at least one of the wheel brakes from another of the at least one of the pressure supply device, the master cylinder, or at least one of the wheel brakes.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 8-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (GB 1600703) in view of Oosawa et al (US 2017/0015290).
As per claim 1, Bosch discloses a method for operating a brake system (1) having hydraulically actuatable brakes (Page 1, lines 72-78), which comprises an electrically controllable pressure supply device (27), which is separably connected to the brakes (52; Page 2, lines 98-104), a master brake cylinder (2) which can be actuated by a brake pedal (Fig. 1; Page 1, lines 72-78) and which is connected to the brakes (Page 1, lines 72-78), and a brake fluid reservoir (25) having a first (44) and a second reservoir chamber (45; Alternate interpretation: 46) which are separated by a first partition wall (42), wherein the first reservoir chamber is connected to the pressure supply device via a first port (47) for fluid removal, via which the pressure supply device is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46), and the second reservoir chamber is connected to the master brake cylinder via a second port (II; Alternate interpretation: I) for fluid removal, via which the master brake cylinder is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46), wherein a first filling level (Page 2, lines 64-77) in the brake fluid reservoir is determined by a first sensor element (38), and a second filling level (Page 2, lines 59-63; Alternate interpretation: Page 2, lines 57-58) in the brake fluid reservoir is determined by a second sensor element (39; Alternate interpretation: 41), the method comprising: 
operating the brake system in a first fallback operating mode (Page 2, lines 69-73) when the determined first filling level in the brake fluid reservoir falls below a first predetermined level; and 
operating the brake system in a second fallback operating mode (The second fallback operating mode is a warning; Page 2, lines 59-63; Alternate interpretation: Page 2, lines 57-58) when the determined second filling level in the brake fluid reservoir falls below a second predetermined level, wherein the second level is lower than the first level (38, 39, Fig. 2; Alternate interpretation: 38, 41, Fig. 2).  Bosch does not disclose a separable connection between the master brake cylinder and brakes.
Oosawa et al discloses a brake system (Abstract) having hydraulically actuatable wheel brakes (9a-d), and a master brake cylinder (5) which is separably connected to the wheel brakes ([0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bosch by providing valve-controlled hydraulic wheel brakes as taught by Oosawa et al in order to provide effective braking control.
As per claim 2, Bosch and Oosawa et al disclose the method as claimed in claim 1.  Bosch further discloses wherein the first sensor element detects the first filling level in a first region (38, 44), wherein the first region is situated above the first partition wall (38, 44).
As per claim 3, Bosch and Oosawa et al disclose the method as claimed in claim 1.  Bosch further discloses wherein the second sensor element detects the second filling level in a second region (Alternate interpretation: 41), wherein the second region is situated in the second reservoir chamber (Alternate interpretation: 46).
As per claim 4, Bosch and Oosawa et al disclose the method as claimed in claim 1.  Bosch further discloses wherein the first and the second sensor element are configured to be separate (38, 39; Alternate interpretation: 38, 41), or in that the first and second sensor element are arranged in a common sensor device.
As per claim 8, Bosch and Oosawa et al disclose the method as claimed in claim 1.  Bosch further discloses wherein the second pressure space is connected to the second port (II), in that the brake fluid reservoir comprises a third reservoir chamber (46) which is separated by a second partition wall (43), wherein the first pressure space is connected to the third reservoir chamber via a third port (I) for fluid removal, and in that a third filling level (Page 2, lines 57-58) in the brake fluid reservoir is detected by a third sensor element (41).  Bosch does not explicitly disclose a tandem master cylinder.
Oosawa et al discloses wherein the master brake cylinder comprises a first (51S) and a second pressure space (51P).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master cylinder of Bosch by using a tandem master cylinder as taught by Oosawa et al in order to provide balanced multi-circuit control.
As per claim 9, Bosch and Oosawa et al disclose the method as claimed in claim 8.  Oosawa et al further discloses wherein the first pressure space is separably connected to a first brake circuit (8b, 8c, 22b, 22c, 25b, 25c, 21S; [0071]), wherein at least one of the wheel brakes is connected to the first brake circuit (8b, 8c), and in that the second pressure space is separably connected to a second brake circuit (8a, 8d, 22a, 22d, 25a, 25d), wherein at least one other of the wheel brakes is connected to the second brake circuit (8a, 8d), and in that the pressure supply device is separably connected to the first brake circuit (23S; [0029]) and the pressure supply device is separably connected to the second brake circuit (23P; [0029]).
	As per claim 10, Bosch and Oosawa et al disclose the method as claimed in claim 8.  Bosch further discloses wherein the third sensor element detects the third filling level in a third region (46), wherein the third region is situated in the third reservoir chamber (46).
As per claim 11, Bosch and Oosawa et al disclose the method as claimed in claim 8.  Bosch further discloses wherein the first region is situated above the second partition wall (41, Fig. 2).
As per claim 12, Bosch and Oosawa et al disclose the method as claimed in claim 9.  Bosch further discloses wherein the brake system is operated in the second fallback operating mode when the determined third filling level in the brake fluid reservoir falls below a third predetermined level (The second fallback operating mode is a warning; Page 2, lines 57-58).
As per claim 16, Bosch discloses a brake system (1) comprising: 
hydraulically actuatable brakes (Page 1, lines 72-78), which comprises an electrically controllable pressure supply device (27), which is separably connected to the brakes (52; Page 2, lines 98-104); 
a master brake cylinder (2) which can be actuated by a brake pedal (Fig. 1; Page 1, lines 72-78) and which is connected to the brakes (Page 1, lines 72-78); 
a brake fluid reservoir (25) having a first (44) and a second reservoir chamber (45) which are separated by a first partition wall (42); 
wherein the first reservoir chamber is connected to the pressure supply device via a first port (47) for fluid removal, via which the pressure supply device is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46), and the second reservoir chamber is connected to the master brake cylinder via a second port (II) for fluid removal, via which the master brake cylinder is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46); 
the brake fluid reservoir comprises a first sensor element (38) for determining a first filling level (Page 2, lines 64-77), and the brake fluid reservoir comprises a second sensor (39) element for determining a second filling level (Page 2, lines 59-63); 
the brake system is operated in a first fallback operating mode (Page 2, lines 69-73) when the determined first filling level in the brake fluid reservoir falls below a first predetermined level, and in that the brake system is operated in a second fallback operating mode (Page 2, lines 59-63) when the determined second filling level in the brake fluid reservoir falls below a second predetermined level; and 
the second level is lower than the first level (38, 39, Fig. 2).  Bosch does not disclose a separable connection between the master brake cylinder and brakes.
Oosawa et al discloses a brake system (Abstract) having hydraulically actuatable wheel brakes (9a-d), and a master brake cylinder (5) which is separably connected to the wheel brakes ([0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bosch by providing valves and valve-controlled hydraulic wheel brakes as taught by Oosawa et al in order to provide effective braking control.
As per claim 17, Bosch and Oosawa et al disclose the brake system as claimed in claim 16.  Bosch discloses wherein the second pressure space is connected to the second port (II), in that the brake fluid reservoir comprises a third reservoir chamber (46) which is separated by a second partition wall (43), wherein the first pressure space is connected to the third reservoir chamber via a third port (I) for fluid removal, and in that the brake fluid reservoir comprises a third sensor element (41) for determining a third filling level (Page 2, lines 57-58).  
Oosawa et al discloses a brake system wherein the master brake cylinder comprises a first (51S) and a second pressure space (51P), and in that the first pressure space is separably connected to a first brake circuit (8b, 8c, 22b, 22c, 25b, 25c) via a first isolation valve (21S; [0071]), wherein a first (8b) and a second wheel brake (8c) are connected to the first brake circuit, and in that the second pressure space is separably connected via a second isolation valve (21P; [0071]) to a second brake circuit (8a, 8d, 22a, 22d, 25a, 25d), wherein a third (8a) and a fourth wheel brake (8d) are connected to the second brake circuit, and in that the pressure supply device is connected via a first sequence valve (23S; [0029]) to the first brake circuit, and the pressure supply device is separably connected via a second sequence valve (23P; [0029]) to the second brake circuit.
As per claim 18, Bosch discloses a brake system (1) comprising: 
hydraulically actuatable brakes (Page 1, lines 72-78), which comprises an electrically controllable pressure supply device (27), which is separably connected to the brakes (52; Page 2, lines 98-104); 
a master brake cylinder (2) which can be actuated by a brake pedal (Fig. 1; Page 1, lines 72-78) and which is connected to the brakes (Page 1, lines 72-78); 
a brake fluid reservoir (25) having a first (44) and a second reservoir chamber (46) which are separated by a first partition wall (42); 
the first reservoir chamber is connected to the pressure supply device via a first port (47) for fluid removal, via which the pressure supply device is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46), and the second reservoir chamber is connected to the master brake cylinder via a second port (I) for fluid removal, via which the master brake cylinder is supplied with pressure medium (Fig. 2, 3; Page 2, lines 43-46); 
a first filling level (Page 2, lines 64-77) in the brake fluid reservoir is determined by a first sensor element (38), and a second filling level (Page 2, lines 57-58) in the brake fluid reservoir is determined by a second sensor element (41); and 
wherein the first sensor element is situated above the first partition wall (38, 44), and in that the second sensor element is situated in the second reservoir chamber (46).  Bosch does not disclose a separable connection between the master brake cylinder and brakes.
Oosawa et al discloses a brake system (Abstract) having hydraulically actuatable wheel brakes (9a-d), and a master brake cylinder (5) which is separably connected to the wheel brakes ([0031]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Bosch by providing valve-controlled hydraulic wheel brakes as taught by Oosawa et al in order to provide effective braking control.
As per claim 19, Bosch and Oosawa et al disclose the brake system of claim 18.  Oosawa et al discloses further comprising at least one switching element (22a) which isolates at least one of the pressure supply device, the master cylinder, or at least one of the wheel brakes from another of the at least one of the pressure supply device, the master cylinder, or at least one of the wheel brakes.
Allowable Subject Matter
10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claims 14 and 15, Claims 14 and 15 remain indefinite because it is unclear how the system can prevent flow between the open-topped reservoir chambers as claimed. 
Regarding the rejection of claim 1 under Oosawa et al, the applicant argues that:
“OOSAWA teaches a fluid reservoir which detects fluid at a first fluid level and a second fluid level. However, OOSAWA only teaches one sensor element 45. The office action points to the same element 45 for both the first sensor element and the second sensor element” (Page 11).

Fluid level sensor 45 includes multiple switches associated with detecting different fluid levels ([0024]).  Each switch is a sensor.
The applicant argues that:
“Further, the office action points to the first fall back path as S2 Yes path and the second fall back as S1 Yes path. Following this logic, OOSAWA teaches that the SI decision is based on L1 level and the S2 decision is based on the L2 level. Therefore, when the S2 decision of OOSAWA leads to the first fall back mode than L2 becomes the first filling level. Likewise, if the SI decision of OOSAWA is considered as leading to the second fall back mode than L1 is the second filling level. However, L1(the second level) is not lower than L2 (the first level).  Therefore, "OOSAWA does not teach, "operating the brake system in a second fallback operating mode when the determined second filling level in the brake fluid reservoir falls below a second predetermined level (p2), wherein the second level (p2) is lower than the first level (p1)" as recited in Applicant's claim I and similarly recited by claim 16” (Page 11).

The applicant’s arguments are false.  As shown in Figure 2, Step S1 is associated with level L2, while Step S2 is associated with level L1.
Regarding the rejection of claim 18 under Feigel, the applicant argues that:
“FEIGEL teaches a first and second pressure sensors 11 and 12. FEIGEL does not teach fill level sensors as recited in Applicants claim 18” (Page 12). 

The applicant’s arguments are false.  The measurement means (11) and (12) detect the reservoir fluid level ([0028]) and are not pressure sensors as argued.  The pressure sensors 8, 9, 10 are not relied upon to teach the claimed reservoir level-sensing function.
Regarding the rejection of claim 1 under Bosch and Oosawa et al, the applicant argues that:
“The office action indicates the first sensor as 38 and the first fallback operating mode as the testing of the secondary loads. The office action also indicates two interpretations for the second fallback mode. In the first interpretation, sensor 39 is the second sensor and the second fallback operating mode is a warning. However, a warning does not affect operation of the brake system as there is no change in the brake system operation which results from such warning. As such under this interpretation BOSCH does not teach, "operating the brake system in a first fallback operating mode when the determined first filling level in the brake fluid reservoir falls below a first predetermined level (p1); and operating the brake system in a second fallback operating mode when the determined second filling level in the brake fluid reservoir falls below a second predetermined level (p2), wherein the second level (p2) is lower than the first level (p1)."” (Page 13).

A warning is enough to read on the claims.  The limitation “fallback operating mode” does not require a specific action, only something different.
The applicant argues that:
 “Additionally, under both interpretations for the first fall back mode the office action points to a section of the office action that involves switching the secondary loads and does not involve modification on brake system performance at all” (Page 13).

A warning is enough to read on the claims.  The limitation “fallback operating mode” does not require a specific action, only something different.
The applicant argues that:
 “Further, BOSCH states, "The test logic can be influenced by, for example, a vehicle speed signal so that the brakes can be tested only when the vehicle is stationary as this has the advantage that, in such a case, the full brake pressure can be shut off" (Emphasis added). This language indicates that the brake system is not in operation during the testing process of BOSCH. Thus, there is not even a current operating mode, much less a first or second fallback operating moe [sic]” (Pages 13-14)

A warning is enough to read on the claims.  The limitation “fallback operating mode” does not require a specific action, only something different.
The applicant argues that:
“Finally, the office action points to pump 27 as the pressure supply device as claimed in Applicant's independent claims 1 and 16. However, the pump 27 of BOSCH is not part of the brake system, but is outside the brake system and hydraulicly [sic] connected to other hydraulic systems, i.e. steering, suspension, etc. BOSCH also does not show or describe a master cylinder arrangement so there can be no way to determine exactly how the master cylinder of BOSCH is attached to the rest of the components” (Page 14).

The pump (27) provides hydraulic pressure to multiple systems, including the brake system (1).  The relationship between the brake system and pump is shown in Figure 1 and described at (Page 1, lines 72-78) and (Page 2, lines 10-29).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657